Citation Nr: 0322431	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-12 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel



INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veteran 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  When the case was before the Board in July 
2001, the Board granted reopening of the veteran's claims for 
service connection for hearing loss and tinnitus, and 
remanded the reopened claims for further development and de 
novo consideration by the RO.  In addition, the Board 
directed the RO to provide the veteran with a statement of 
the case on the issue of entitlement to service connection 
for middle ear disability.  The case was returned to the 
Board in November 2001.  In January 2002, the Board denied 
service connection for middle ear disability and once again 
remanded the claims for service connection for hearing loss 
and tinnitus.  The case was returned to the Board in April 
2002, at which time, the Board again returned the case to the 
RO due to the RO's failure to document anywhere in the claims 
folder that attempts to comply with the Board's previous 
remands had in fact been made.  The veteran's case was most 
recently returned to the Board in July 2003.


REMAND

The claims folder reflects that attempts to schedule the 
veteran for VA examination, per the Board's previous remand 
directives, have been futile due to the veteran's inability 
to report for any such examination.  Under these 
circumstances, the Board believes that VA medical opinions, 
based upon a review of the pertinent evidence, must be 
obtained to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to his claims.

Accordingly, the case is REMANDED to the RO for the 
following:



1.  The RO should make arrangements with the 
appropriate 
VA medical facility for the veteran's 
claims folder to be reviewed by a 
physician with expertise in hearing 
loss and tinnitus.  Based upon the 
claims folder review, the physician 
should provide an opinion with respect 
to the veteran's bilateral hearing loss 
and his tinnitus as to whether it is at 
least as likely as not that the 
disorder is etiologically related to 
the veteran's period of military 
service.  The supporting rationale for 
the opinion must also be provided.

2.  Following the completion of the 
above, the RO should readjudicate the 
issues on appeal. 

3.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case and afforded an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action.  The veteran need take no action 
until he is otherwise notified by the RO.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

The veteran has the right to submit additional evidence and 
argument on matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




